Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142996                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JUDITH L. ADAIR,                                                                                         Brian K. Zahra,
             Plaintiff-Appellee,                                                                                      Justices

  v                                                                 SC: 142996
                                                                    COA: 299978
                                                                    WCAC: 09-000035
  GENERAL MOTORS CORPORATION,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 18, 2011 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted of the issue raised by the defendant in its application to
  this Court, namely whether MCL 418.373(1) applies to the plaintiff in this case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 28, 2011                  _________________________________________
           t0921                                                               Clerk